Exhibit (10)(g)
EXECUTION COPY
Vulcan Materials Company
10.125% Notes due 2015
10.375% Notes due 2018


 
Exchange and Registration Rights Agreement
February 3, 2009
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     Vulcan Materials Company, a New Jersey corporation (the “Company”),
proposes to issue and sell to the Purchaser (as defined herein) upon the terms
set forth in the Purchase Agreement (as defined herein) (i) $150,000,000
aggregate principal amount of its 10.125% Notes due 2015 and (ii) $250,000,000
in aggregate principal amount of its 10.375% Notes due 2018 (together, the
“Notes”) As an inducement to the Purchaser to enter into the Purchase Agreement
and in satisfaction of a condition to the obligations of the Purchaser
thereunder, the Company agrees with the Purchaser for the benefit of holders (as
defined herein) from time to time of the Registrable Securities (as defined
herein) as follows:
     1. Certain Definitions. For purposes of this Exchange and Registration
Rights Agreement (this “Agreement”), the following terms shall have the
following respective meanings:
     “Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.
     The term “broker-dealer” shall mean any broker or dealer registered with
the Commission under the Exchange Act.
     “Business Day” shall have the meaning set forth in Rule 14d-1(g)(3)
promulgated by the Commission under the Exchange Act, as the same may be amended
or succeeded from time to time.
     “Closing Date” shall mean the date on which the Securities are initially
issued.

 



--------------------------------------------------------------------------------



 



     “Commission” shall mean the United States Securities and Exchange
Commission, or any other federal agency at the time administering the Exchange
Act or the Securities Act, whichever is the relevant statute for the particular
purpose.
     “EDGAR System” means the EDGAR filing system of the Commission and the
rules and regulations pertaining thereto promulgated by the Commission in
Regulation S-T under the Securities Act and the Exchange Act, in each case as
the same may be amended or succeeded from time to time (and without regard to
format).
     “Effective Time,” in the case of (i) an Exchange Registration, shall mean
the time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.
     “Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or Section 3(d)(iii) and the instructions set
forth in the Notice and Questionnaire.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder, as the
same may be amended or succeeded from time to time.
     “Exchange Offer” shall have the meaning assigned thereto in Section 2(a).
     “Exchange Registration” shall have the meaning assigned thereto in
Section 3(c).
     “Exchange Registration Statement” shall have the meaning assigned thereto
in Section 2(a).
     “Exchange Securities” shall have the meaning assigned thereto in
Section 2(a).
     The term “holder” shall mean each of the Purchaser and any other persons
who acquire Securities from time to time (including any successors or assigns),
in each case for so long as such person owns any Securities.
     “Indenture” shall mean the Senior Debt Indenture, dated as of December 11,
2007 between the Company and Trustee, as supplemented by the Third Supplemental
Indenture, to be dated February 3, 2009, between the Company and the Trustee
(together, the “Indenture”).
     “Notice and Questionnaire” means a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.
     The term “person” shall mean a corporation, limited liability company,
association, partnership, organization, business, individual, government or
political subdivision thereof or governmental agency.

-2-



--------------------------------------------------------------------------------



 



     “Purchase Agreement” shall mean the Purchase Agreement, dated as of
January 23, 2009, between the Purchaser and the Company relating to the
Securities.
     “Purchaser” shall mean the Purchaser named in the Purchase Agreement.
     “Registrable Securities” shall mean the Securities; provided, however, that
a Security shall cease to be a Registrable Security upon the earliest to occur
of the following: (i) in the circumstances contemplated by Section 2(a), the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) (provided that any Exchange Security that, pursuant
to the last two sentences of Section 2(a), is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the Resale Period); (ii) in the circumstances
contemplated by Section 2(b), a Shelf Registration Statement registering such
Security under the Securities Act has been declared or becomes effective and
such Security has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) subject to Section 8(b), such Security is actually sold by the
holder thereof pursuant to Rule 144 under circumstances in which any legend
borne by such Security relating to restrictions on transferability thereof,
under the Securities Act or otherwise, is removed by the Company or pursuant to
the Indenture; or (iv) 20 Business Days after completion of an Exchange Offer as
contemplated in Section 2(a) hereof, such Registrable Security is freely
transferable by persons who are not “affiliates” (as defined in Rule 144) of the
Company (and have not been affiliates of the Company for the preceding three
months) without registration under the Securities Act pursuant to the second
sentence of Rule 144(b)(1)(i); provided, however; no holder gave notice pursuant
to Section 2(b)(iii) hereof; or (v) such Security shall cease to be outstanding.
     “Registration Default” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Default Period” shall have the meaning assigned thereto in
Section 2(c).
     “Registration Expenses” shall have the meaning assigned thereto in
Section 4.
     “Resale Period” shall have the meaning assigned thereto in Section 2(a).
     “Restricted Holder” shall mean (i) a holder that is an affiliate of the
Company within the meaning of Rule 405, (ii) a holder who acquires Exchange
Securities outside the ordinary course of such holder’s business, (iii) a holder
who has arrangements or understandings with any person to participate in the
Exchange Offer for the purpose of distributing Exchange Securities and (iv) a
holder that is a broker-dealer, but only with respect to Exchange Securities
received by such broker-dealer pursuant to an Exchange Offer in exchange for
Registrable Securities acquired by the broker-dealer directly from the Company.
     “Rule 144,” “Rule 405“, “Rule 415“, “Rule 424“, “Rule 430B” and “Rule 433”
shall mean, in each case, such rule promulgated by the Commission under the
Securities Act (or any successor provision), as the same may be amended or
succeeded from time to time.

-3-



--------------------------------------------------------------------------------



 



     “Securities” shall mean the Notes to be issued and sold to the Purchaser,
and securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder, as the same may
be amended or succeeded from time to time.
     “Shelf Registration” shall have the meaning assigned thereto in
Section 2(b).
     “Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b).
     “Special Interest” shall have the meaning assigned thereto in Section 2(c).
     “Suspension Period” shall have the meaning assigned thereto in
Section 2(b).
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations promulgated by the Commission thereunder,
as the same may be amended or succeeded from time to time.
     “Trustee” shall mean Wilmington Trust Company, as trustee under the
Indenture, together with any successors thereto in such capacity.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision.
     2. Registration Under the Securities Act.
     (a) Except as set forth in Section 2(b) below, the Company agrees to file
under the Securities Act, no later than 90 days after the Closing Date, a
registration statement relating to an offer to exchange (such registration
statement, the “Exchange Registration Statement”, and such offer, the “Exchange
Offer”) any and all of the Securities for a like aggregate principal amount of
debt securities issued by the Company, which debt securities are substantially
identical to the Securities (and are entitled to the benefits of the Indenture),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for Special
Interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities”). The Company agrees to use
commercially reasonable efforts to cause the Exchange Registration Statement to
be declared effective under the Securities Act no later than 180 days after the
Closing Date. The Exchange Offer will be registered under the Securities Act on
the appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. Unless the Exchange Offer would not be
permitted by applicable law or Commission policy, the Company further agrees to
use commercially reasonable efforts to (i) commence the Exchange Offer no later
than 10 Business Days after the Effective Time of such Exchange Registration
Statement, (ii) hold the Exchange Offer open for at least 20 Business Days (or
longer if required by applicable law) after the date notice of the

-4-



--------------------------------------------------------------------------------



 



Exchange Offer is mailed to holders of Notes in accordance with Regulation 14E
promulgated by the Commission under the Exchange Act and (iii) exchange Exchange
Securities for all Registrable Securities that have been properly tendered and
not withdrawn on or prior to the expiration of the Exchange Offer, promptly
following the expiration of the Exchange Offer. The Exchange Offer will be
deemed to have been “completed” only (i) if the debt securities received by
holders other than Restricted Holders in the Exchange Offer for Registrable
Securities are, upon receipt, transferable by each such holder without
restriction under the Securities Act and the Exchange Act (except for the
requirement to deliver a prospectus included in the Exchange Registration
Statement applicable to resales by certain broker-dealers of Exchange Securities
received by them pursuant to the Exchange Offer) and without material
restrictions under the blue sky or securities laws of a substantial majority of
the States of the United States of America and (ii) upon the Company having
exchanged, pursuant to the Exchange Offer, Exchange Securities for all
Registrable Securities that have been properly tendered and not withdrawn before
the expiration of the Exchange Offer, which shall be on a date that is at least
20 and not more than 30 Business Days following the commencement of the Exchange
Offer. The Company agrees (x) to include in the Exchange Registration Statement
a prospectus for use in any resales by any holder of Exchange Securities that is
a broker-dealer and (y) to keep such Exchange Registration Statement effective
for a period (the "Resale Period”) beginning when Exchange Securities are first
issued in the Exchange Offer and ending upon the earlier of the expiration of
the 180th day after the Exchange Offer has been completed or such time as such
broker-dealers no longer own any Registrable Securities. With respect to such
Exchange Registration Statement, such holders shall have the benefit of the
rights of indemnification and contribution set forth in Subsections 6(a), (c),
(d) and (e).
     (b) If (i) on or prior to the time the Exchange Offer is completed existing
law or Commission interpretations are changed such that the debt securities
received by holders other than Restricted Holders in the Exchange Offer for
Registrable Securities are not or would not be, upon receipt, transferable by
each such holder without restriction under the Securities Act, (ii) the
Effective Time of the Exchange Registration Statement is not within 180 days
following the Closing Date, the Exchange Offer does not commence within 10
Business Days of such Effective Time, or the Exchange Offer is not open for at
least 20 Business Days or (iii) any holder of Registrable Securities notifies
the Company prior to the 20th Business Day following the completion of the
Exchange Offer that: (A) it is prohibited by law or Commission policy from
participating in the Exchange Offer, (B) it may not resell the Exchange
Securities to the public without delivering a prospectus and the prospectus
supplement contained in the Exchange Registration Statement is not appropriate
or available for such resales or (C) it is a broker-dealer and owns Securities
acquired directly from the Company or an affiliate of the Company, then the
Company shall, in lieu of (or, in the case of clause (iii), in addition to)
conducting the Exchange Offer contemplated by Section 2(a), file under the
Securities Act no later than 30 days after the time such obligation to file
arises (but no earlier than 90 days after the Closing Date), a “shelf”
registration statement providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar rule that may be adopted by the
Commission (such filing, the “Shelf Registration” and such registration
statement, the “Shelf Registration Statement”). The Company agrees to use
commercially reasonable efforts to cause the Shelf Registration Statement to
become or be declared effective no later than 90 days after such Shelf
Registration Statement filing obligation

-5-



--------------------------------------------------------------------------------



 



arises (but no earlier than 180 days after the Closing Date); provided, that if
at any time the Company is or becomes a “well-known seasoned issuer” (as defined
in Rule 405) and is eligible to file an “automatic shelf registration statement”
(as defined in Rule 405), then the Company shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement as provided
in Rule 405. The Company agrees to use commercially reasonable efforts to keep
such Shelf Registration Statement continuously effective for a period ending on
the earlier of the second anniversary of the Effective Time or such time as
there are no longer any Registrable Securities outstanding. No holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement or to use the prospectus forming a part thereof for resales of
Registrable Securities unless such holder is an Electing Holder. The Company
agrees, after the Effective Time of the Shelf Registration Statement and
promptly upon the request of any holder of Registrable Securities that is not
then an Electing Holder, to use commercially reasonable efforts to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities, including, without limitation, any action necessary to identify such
holder as a selling securityholder in the Shelf Registration Statement (whether
by post-effective amendment thereto or by filing a prospectus pursuant to
Rules 430B and 424(b) under the Securities Act identifying such holder),
provided, however, that nothing in this sentence shall relieve any such holder
of the obligation to return a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(d)(iii). Notwithstanding anything to
the contrary in this Section 2(b), upon notice to the Electing Holders, the
Company may suspend the use or the effectiveness of such Shelf Registration
Statement, or extend the time period in which it is required to file the Shelf
Registration Statement, for up to 30 consecutive days and up to 60 days in the
aggregate, in each case in any 12-month period (a “Suspension Period”) if the
Board of Directors of the Company determines that there is a valid business
purpose for suspension of the Shelf Registration Statement; provided that the
Company shall promptly notify the Electing Holders when the Shelf Registration
Statement may once again be used or is effective. Each holder, by his acceptance
of any Registrable Securities, agrees that upon receipt of such notice of a
Suspension Period (i) it will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement or the Exchange
Registration Statement, and (ii) it will not deliver any prospectus forming a
part of the Shelf Registration Statement or the Exchange Registration Statement
in connection with any sale of Registrable Securities, if and as applicable
until such holder’s receipt of copies of the supplemented or amended prospectus
provided for in clause (e) of Section 3 hereof, or until it is advised in
writing by the Company that the prospectus forming part of the Shelf
Registration Statement or the Exchange Registration Statement may be used, and
has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such prospectus.
     (c) In the event that (i) the Company has not filed the Exchange
Registration Statement or the Shelf Registration Statement on or before the date
on which such registration statement is required to be filed pursuant to Section
2(a) or Section 2(b), respectively, or (ii) such Exchange Registration Statement
or Shelf Registration Statement has not become effective or been declared
effective by the Commission on or before the date on which such registration
statement is required to become or be declared effective pursuant to Section
2(a) or Section 2(b), respectively, or (iii) the Exchange Offer does not
commence within 10 Business Days of such Effective Time, or the Exchange Offer
is not open for at least 20 Business Days (if the Exchange Offer is then
required to be made) or (iv) any Exchange Registration Statement or Shelf

-6-



--------------------------------------------------------------------------------



 



Registration Statement required by Section 2(a) or Section 2(b) is filed and
declared effective but shall thereafter either be withdrawn by the Company or
shall become subject to an effective stop order issued pursuant to Section 8(d)
of the Securities Act suspending the effectiveness of such registration
statement (except as specifically permitted herein, including, with respect to
any Shelf Registration Statement, during any applicable Suspension Period in
accordance with the last sentence of Section 2(b)) without being succeeded as
promptly as practical by an additional registration statement filed and declared
effective (each such event referred to in clauses (i) through (iv), a
“Registration Default” and each period from and including the date on which a
Registration Default has occurred and is continuing but excluding the date on
which the Registration Default has been cured, a “Registration Default Period”),
then, as liquidated damages for such Registration Default, subject to the
provisions of Section 9(b), special interest (“Special Interest”), in addition
to the Base Interest, shall accrue on all Registrable Securities then
outstanding at a per annum rate of 0.25% for the first 90 days of the
Registration Default Period, at a per annum rate of 0.50% for the second 90 days
of the Registration Default Period, at a per annum rate of 0.75% for the third
90 days of the Registration Default Period and at a per annum rate of 1.0%
thereafter for the remaining portion of the Registration Default Period. Special
Interest shall accrue and be payable only with respect to a single Registration
Default at any given time, notwithstanding the fact that multiple Registration
Defaults may exist at such time. Following the cure of all Registration
Defaults, the accrual of Special Interest shall cease.
     (d) The Company shall take all actions reasonably necessary or advisable to
be taken by it to ensure that the transactions contemplated herein are effected
as so contemplated.
     (e) Any reference herein to a registration statement or prospectus as of
any time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time; and any reference herein to
any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.
     3. Registration Procedures.
     If the Company files a registration statement pursuant to Section 2(a) or
Section 2(b), the following provisions shall apply:
     (a) At or before the Effective Time of the Exchange Registration or any
Shelf Registration, whichever may occur first, the Company shall qualify the
Indenture under the Trust Indenture Act.
     (b) In the event that such qualification would require the appointment of a
new trustee under the Indenture, the Company shall appoint a new trustee
thereunder pursuant to the applicable provisions of the Indenture.
     (c) In connection with the Company’s obligations with respect to the
registration of Exchange Securities as contemplated by Section 2(a) (the
“Exchange Registration”), if applicable, the Company shall:

-7-



--------------------------------------------------------------------------------



 



     (i) prepare and file with the Commission, no later than 90 days after the
Closing Date, an Exchange Registration Statement on any form which may be
utilized by the Company and which shall permit the Exchange Offer and resales of
Exchange Securities by broker-dealers during the Resale Period to be effected as
contemplated by Section 2(a), and use commercially reasonable efforts to cause
such Exchange Registration Statement to become effective no later than 180 days
after the Closing Date;
     (ii) as soon as reasonably practicable prepare and file with the Commission
such amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Registration Statement, and promptly provide each
broker-dealer holding Exchange Securities with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Securities;
     (iii) promptly notify each broker-dealer that has requested or received
copies of the prospectus included in such Exchange Registration Statement, and
confirm such advice in writing, (A) when such Exchange Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or, if known to the Company, the initiation
or threatening of any proceedings for that purpose, (D) if at any time during
the Resale Period when a prospectus is required to be delivered under the
Securities Act the representations and warranties of the Company contemplated by
Section 5 cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Exchange Securities for sale in any jurisdiction or, if
known to the Company, the initiation or threatening of any proceeding for such
purpose, (F) the occurrence of any event that causes the Company to become an
“ineligible issuer” as defined in Rule 405, or (G) if at any time during the
Resale Period when a prospectus is required to be delivered under the Securities
Act, that such Exchange Registration Statement, prospectus, prospectus amendment
or supplement or post-effective amendment does not conform in all material
respects to the applicable requirements of the Securities Act and the Trust
Indenture Act or (i) such Exchange Registration Statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances

-8-



--------------------------------------------------------------------------------



 



then existing, or (ii) such prospectus, prospectus amendment or supplement or
post-effective amendment contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.
     (iv) in the event that the Company would be required, pursuant to
Section 3(c)(iii)(G), to notify any broker-dealers holding Exchange Securities
(except as otherwise permitted during any Suspension Period), use commercially
reasonable efforts to promptly prepare and furnish to each such holder a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of such Exchange Securities during the Resale
Period, such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made; and each
such broker-dealer agrees that upon receipt of any notice from the Company
pursuant to Section 3(c)(iii)(G) it shall forthwith discontinue the disposition
of Exchange Securities pursuant to the Exchange Registration Statement
applicable to such Exchange Securities until such broker-dealer shall have
received copies of such amended or supplemented prospectus.
     (v) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Registration Statement or
any post-effective amendment thereto at the earliest practicable date;
     (vi) use commercially reasonable efforts to (A) register or qualify the
Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as are contemplated by Section 2(a) no later than the commencement
of the Exchange Offer, to the extent required by such laws, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions until the expiration of the Resale Period, (C) take any and all
other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions and (D) obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Registration, the Exchange Offer and the
offering and sale of Exchange Securities by broker-dealers during the Resale
Period; provided, however, that the Company shall not be required for any such
purpose to (1) qualify as a foreign corporation in any jurisdiction wherein it
would not otherwise be required to qualify but for the requirements of this
Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction or become subject to taxation in any such jurisdiction, (3) qualify
as a dealer in Securities in a jurisdiction in which it isn’t so qualified or
(4) make any changes to its certificate of incorporation or by-laws or any
agreement between it and its stockholders;
     (vii) obtain a CUSIP number for all Exchange Securities, not later than the
applicable Effective Time;

-9-



--------------------------------------------------------------------------------



 



     (viii) issue to the holder of each validly tendered Registrable Security an
Exchange Security in a principal amount equal to that of the Registrable
Security surrendered; and
     (ix) comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Exchange Registration Statement, an
“earning statement” of the Company and its subsidiaries complying with Section
11(a) of the Securities Act (including, at the option of the Company, Rule 158
thereunder).
     (d) In connection with the Company’s obligations with respect to the Shelf
Registration, if applicable, the Company shall:
     (i) prepare and file with the Commission, within the time periods specified
in Section 2(b), a Shelf Registration Statement on any form which may be
utilized by the Company and which shall register all of the Registrable
Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by the holders of Registrable
Securities as, from time to time, may be Electing Holders and use commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective within the time periods specified in Section 2(b);
     (ii) mail the Notice and Questionnaire to the holders of Registrable
Securities (A) not less than 30 days prior to the anticipated Effective Time of
the Shelf Registration Statement or (B) in the case of an “automatic shelf
registration statement” (as defined in Rule 405), mail the Notice and
Questionnaire to the holders of Registrable Securities not later than the
Effective Time of such Shelf Registration Statement, and in any such case no
holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement, and no holder shall be entitled to use the prospectus
forming a part thereof for resales of Registrable Securities at any time, unless
and until the Company has received a completed and signed Notice and
Questionnaire to the Company by the deadline for response set forth therein;
     (iii) after the Effective Time of the Shelf Registration Statement, upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;
     (iv) as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Shelf Registration Statement for the period specified in
Section 2(b) and as may be required by the applicable rules and regulations of
the Commission and the instructions

-10-



--------------------------------------------------------------------------------



 



applicable to the form of such Shelf Registration Statement, and furnish to the
Electing Holders copies of any such supplement or amendment simultaneously with
or prior to its being used or filed with the Commission to the extent such
documents are not publicly available on the Commission’s EDGAR System;
     (v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;
     (vi) provide the Electing Holders and not more than one counsel for all the
Electing Holders the opportunity to participate in the preparation of such Shelf
Registration Statement, each prospectus included therein or filed with the
Commission and each amendment or supplement thereto;
     (vii) for a reasonable period prior to the filing of such Shelf
Registration Statement, and throughout the period specified in Section 2(b),
make available at reasonable times at the Company’s principal place of business
or such other reasonable place for inspection by the persons referred to in
Section 3(d)(vi) who shall certify to the Company that they have a current
intention to sell the Registrable Securities pursuant to the Shelf Registration
such material financial and other information and books and records of the
Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege, in such counsel’s reasonable belief), in the judgment of the
respective counsel referred to in Section 3(d)(vi), to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that the foregoing inspection and information gathering on behalf of
the Electing Holders shall be conducted by one counsel designated by the holders
of at least a majority in aggregate principal amount of the Registrable
Securities held by the Electing Holders at the time outstanding and provided
further that each such party shall be required to agree in writing to maintain
in confidence and not to disclose to any other person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in such Shelf Registration Statement or otherwise), or (B) such person
shall be required so to disclose such information pursuant to a subpoena or
order of any court or other governmental agency or body having jurisdiction over
the matter (subject to the requirements of such order, and only after such
person shall have given the Company prompt prior written notice of such
requirement), or (C) such information is in the reasonable judgment if the
Company required to be set forth in such Shelf Registration Statement or the
prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies in all material respects with applicable requirements of the
federal securities laws and the rules and regulations of the Commission and
(i) such Shelf Registration Statement does not contain an untrue statement of a
material fact or omit to state therein a material fact

-11-



--------------------------------------------------------------------------------



 



required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, or (ii) such prospectus,
prospectus amendment or supplement does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made;
     (viii) promptly notify each of the Electing Holders and confirm such advice
in writing, (A) when such Shelf Registration Statement or the prospectus
included therein or any prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to such Shelf Registration Statement
or any post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or, if
known to the Company, the initiation or threatening of any proceedings for that
purpose, (D) if at any time during the Resale Period when a prospectus is
required to be delivered under the Securities Act the representations and
warranties of the Company set forth in Section 5 cease to be true and correct in
all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or, if known to the Company the
initiation or threatening of any proceeding for such purpose, (F) the occurrence
of any event that causes the Company to become an “ineligible issuer” as defined
in Rule 405, or (G) if at any time when a prospectus is required to be delivered
under the Securities Act, that such Shelf Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act or (i) such Shelf Registration Statement contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, or (ii) such prospectus, prospectus
amendment or supplement or post-effective amendment contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made;
     (ix) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto at the earliest practicable date;
     (x) if requested by any Electing Holder, promptly incorporate in a
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the Commission and as such
Electing Holder reasonably specifies should be included therein relating to the
terms of the sale of such Registrable Securities, including information with
respect to the principal amount of Registrable Securities being sold by such
Electing Holder, the name and description of such Electing Holder, the offering
price of such Registrable Securities and any discount,

-12-



--------------------------------------------------------------------------------



 



commission or other compensation payable in respect thereof and with respect to
any other terms of the offering of the Registrable Securities to be sold by such
Electing Holder; and make all required filings of such prospectus supplement or
post-effective amendment promptly after notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
     (xi) furnish to each Electing Holder and the counsel referred to in
Section 3(d)(vi) an executed copy (or a conformed copy) of such Shelf
Registration Statement, each such amendment and supplement thereto (in each case
including all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein) and
such number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act to the extent
such documents are not available through the Commission’s EDGAR System, and such
other documents, as such Electing Holder may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and subject to
Section 3(e), the Company hereby consents to the use of such prospectus
(including such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder (subject to any applicable
Suspension Period), in each case in the form most recently provided to such
person by the Company, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including such preliminary and
summary prospectus) or any supplement or amendment thereto;
     (xii) use commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration Statement is required to remain effective under Section 2(b) and
for so long as may be necessary to enable any such Electing Holder to complete
its distribution of Registrable Securities pursuant to such Shelf Registration
Statement, (C) take any and all other actions as may be reasonably necessary or
advisable to enable each such Electing Holder to consummate the disposition in
such jurisdictions of such Registrable Securities and (D) obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
provided, however, that the Company shall not be required for any such purpose
to (1) qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(d)(xii), (2) consent to general service of process in any

-13-



--------------------------------------------------------------------------------



 



such jurisdiction or become subject to taxation in any such jurisdiction,
(3) qualify as a dealer in Securities in a jurisdiction in which it isn’t so
qualified or (4) make any changes to its certificate of incorporation or by-laws
or any agreement between it and its stockholders;
     (xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be printed, penned, lithographed,
engraved or otherwise produced by any combination of such methods, on steel
engraved borders, and which certificates shall not bear any restrictive legends;
     (xiv) obtain a CUSIP number for all Securities that have been registered
under the Securities Act, not later than the applicable Effective Time;
     (xv) issue to the holder of each validly tendered Registrable Security an
Exchange Security in a principal amount equal to that of the Registrable
Security surrendered;
     (xvi) notify in writing each holder of Registrable Securities of any
proposal by the Company to amend or waive any provision of this Agreement
pursuant to Section 9(h) and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be; and
     (xvii) comply with all applicable rules and regulations of the Commission,
and make generally available to its securityholders no later than eighteen
months after the Effective Time of such Shelf Registration Statement an “earning
statement” of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).
     (e) In the event that the Company would be required, pursuant to
Section 3(d)(viii)(G), to notify the Electing Holders, the Company shall as soon
as reasonably practical prepare and furnish to each of the Electing Holders a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Each Electing Holder
agrees that upon receipt of any notice from the Company pursuant to
Section 3(d)(viii)(G), such Electing Holder shall forthwith discontinue the
disposition of Registrable Securities pursuant to the Shelf Registration
Statement applicable to such Registrable Securities until such Electing Holder
shall have received copies of such amended or supplemented prospectus, and if so
directed by the Company, such Electing Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, of the

-14-



--------------------------------------------------------------------------------



 



prospectus covering such Registrable Securities in such Electing Holder’s
possession at the time of receipt of such notice.
     (f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as the Company may
deem necessary and appropriate in order to comply with the Securities Act. Each
such Electing Holder agrees to notify the Company as promptly as practicable of
any inaccuracy or change in information previously furnished by such Electing
Holder to the Company or of the occurrence of any event in either case as a
result of which any prospectus relating to such Shelf Registration contains or
would contain an untrue statement of a material fact regarding such Electing
Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities or omits to state any material fact regarding such
Electing Holder or such Electing Holder’s intended method of disposition of such
Registrable Securities required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made, and promptly to furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such prospectus shall not contain, with respect to such Electing Holder
or the disposition of such Registrable Securities, an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. The Company may refuse to name any
holder as an Electing Holder that fails to provide the Company with such
required information.
     (g) Until the expiration of one year after the Closing Date, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144)
to, resell any of the Securities that have been reacquired by any of them except
pursuant to an effective registration statement, or a valid exemption from the
registration requirements, under the Securities Act.
     (h) As a condition to its participation in the Exchange Offer, each holder
of Registrable Securities shall furnish, upon the request of the Company, a
written representation to the Company (which may be contained in the letter of
transmittal or “agent’s message” transmitted via The Depository Trust Company’s
Automated Tender Offer Procedures, in either case contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an “affiliate” of the
Company, as defined in Rule 405 of the Securities Act, or if it is such an
“affiliate”, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (B) it is not
engaged in and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Exchange
Securities to be issued in the Exchange Offer, (C) it is acquiring the Exchange
Securities in its ordinary course of business, (D) if it is a broker-dealer that
holds Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Securities
acquired directly from the Company or any of its affiliates), it will deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resales of the Exchange Securities received by it in the Exchange Offer, (E) if
it is a broker-dealer, that it did not purchase the Securities to be exchanged
in the Exchange Offer from the

-15-



--------------------------------------------------------------------------------



 



Company or any of its affiliates, and (F) it is not acting on behalf of any
person who could not truthfully and completely make the representations
contained in the foregoing subclauses (A) through (E).
     4. Registration Expenses.
     The Company agrees to bear and to pay or cause to be paid promptly all
expenses incident to the Company’s performance of or compliance with this
Agreement, including (a) all Commission and any FINRA registration, filing and
review fees and expenses including reasonable fees and disbursements of not more
than one counsel for the Eligible Holders in connection with such registration,
filing and review, (b) all reasonable fees and expenses in connection with the
qualification of the Registrable Securities and the Exchange Securities, as
applicable, for offering and sale under the State securities and blue sky laws
referred to in Section 3(d)(xii) and determination of their eligibility for
investment under the laws of such jurisdictions as the Electing Holders may
designate, including any reasonable fees and disbursements of not more than one
counsel for the Electing Holders in connection with such qualification and
determination, (c) all expenses relating to the preparation, printing,
production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Securities or Exchange Securities, as applicable, for
delivery and the expenses of printing or producing any selling agreements and
blue sky or legal investment memoranda and all other documents in connection
with the offering, sale or delivery of Securities or Exchange Securities, as
applicable, to be disposed of (including certificates representing the
Securities or Exchange Securities, as applicable), (d) messenger, telephone and
delivery expenses of the Company relating to the offering, sale or delivery of
Securities or Exchange Securities, as applicable, and the preparation of
documents referred in clause (c) above, (e) fees and expenses of the Trustee
under the Indenture, any agent of the Trustee and any counsel for the Trustee
and of any collateral agent or custodian, (f) internal expenses of the Company
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) reasonable fees, disbursements and
expenses of counsel and independent certified public accountants of the Company,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (i) any fees charged by securities
rating services for rating the Registrable Securities or the Exchange
Securities, as applicable, and (j) fees, expenses and disbursements of any other
persons, including special experts, retained by the Company in connection with
such registration (collectively, the “Registration Expenses”). To the extent
that any Registration Expenses are incurred, assumed or paid by any holder of
Registrable Securities, Securities or Exchange Securities, as applicable, the
Company shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions, if any, and transfer taxes, if any,
attributable to the sale of such Registrable Securities and Exchange Securities,
as applicable, and the fees and disbursements of any counsel

-16-



--------------------------------------------------------------------------------



 



or other advisors or experts retained by such holders (severally or jointly),
other than the counsel and experts specifically referred to above.
     5. Representations and Warranties.
     The Company represents and warrants to, and agrees with, each Purchaser and
each of the holders from time to time of Registrable Securities that:
     (a) Each registration statement covering Registrable Securities, Securities
or Exchange Securities, as applicable, and each prospectus (including any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(c) or Section 3(d) and any further amendments or supplements to any
such registration statement or prospectus, when it becomes effective or is filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act and the Trust Indenture Act and
(i) such registration statement will not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing, or (ii) such prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made; and at all times
subsequent to the Effective Time when a prospectus would be required to be
delivered under the Securities Act, other than (A) from (i) such time as a
notice has been given to holders of Registrable Securities pursuant to
Section 3(c)(iii)(G) or Section 3(d)(viii)(G) until (ii) such time as the
Company furnishes an amended or supplemented prospectus pursuant to
Section 3(c)(iv) or Section 3(e) or (B) during any applicable Suspension Period,
each such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(c) or
Section 3(d), as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made; provided, however, that this representation and warranty shall not apply
to any statements or omissions made in reliance upon and in conformity with
information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (b) Any documents incorporated by reference in any prospectus referred to
in Section 5(a), when they become or became effective or are or were filed with
the Commission, as the case may be, will conform or conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
     (c) The compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a

-17-



--------------------------------------------------------------------------------



 



breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject except as would not have a material adverse effect on the business,
consolidated financial position, shareholders’ equity, or results of operations
of the Company and its subsidiaries taken as a whole (a “Material Adverse
Effect”), (ii) result in any violation of the provisions of the certificate of
incorporation, as amended or the by-laws of the Company or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties except as would not have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by the Company of the transactions
contemplated by this Agreement, except (x) the registration under the Securities
Act of the Registrable Securities and the Exchange Securities, as applicable,
and qualification of the Indenture under the Trust Indenture Act, (y) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or blue sky laws in connection with the offering
and distribution of the Registrable Securities and the Exchange Securities, as
applicable, except as would not have a Material Adverse Effect, and (z) such
consents, approvals, authorizations, registrations or qualifications that have
been obtained and are in full force and effect as of the date hereof.
     (d) This Agreement has been duly authorized, executed and delivered by the
Company.
     6. Indemnification and Contribution.
     (a) Indemnification by the Company. The Company will indemnify and hold
harmless each of the holders of Registrable Securities included in an Exchange
Registration Statement and each of the Electing Holders as holders of
Registrable Securities included in a Shelf Registration Statement against any
losses, claims, damages or liabilities, joint or several, to which such holder
or such Electing Holder may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Exchange Registration
Statement or any Shelf Registration Statement, as the case may be, under which
such Registrable Securities or Exchange Securities were registered under the
Securities Act, or any preliminary, final or summary prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule 433)
contained therein or furnished by the Company to any such holder or any such
Electing Holder, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse each such holder and each such Electing Holder on
demand for any and all legal or other expenses reasonably incurred by them in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
to (A) any such person in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue

-18-



--------------------------------------------------------------------------------



 



statement or alleged untrue statement or omission or alleged omission made in
such registration statement, or preliminary, final or summary prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433), or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such person
expressly for use therein or (B) any such indemnified party who is an Electing
Holder for any disposition by such Electing Holder of Registrable Securities
made during a Suspension Period or during any suspension of the use of the
prospectus, if prior to the commencement of such Suspension Period or suspension
of the use of the prospectus, as the case may be, the Company had provided
notice of such Suspension Period or suspension of the use of the prospectus to
such Electing Holder in accordance with Section 3(e) of this Agreement.
     (b) Indemnification by the Electing Holders. The Company may require, as a
condition to including any Registrable Securities in any Shelf Registration
Statement filed pursuant to Section 2(b), that the Company shall have received
an undertaking reasonably satisfactory to it from each Electing Holder of
Registrable Securities included in such Shelf Registration Statement, severally
and not jointly, to (i) indemnify and hold harmless the Company and its
respective directors, officers and each person, if any, who controls the Company
under the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act and all other Electing Holders of Registrable Securities included
in such Shelf Registration Statement, against any losses, claims, damages or
liabilities to which the Company or any officer, director or controlling person
or such other Electing Holders may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such registration statement, or
any preliminary, final or summary prospectus (including, without limitation, any
“issuer free writing prospectus” as defined in Rule 433) contained therein or
furnished by the Company to any Electing Holder, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Electing Holder expressly for use
therein, and (ii) reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
no such Electing Holder shall be required to undertake liability to any person
under this Section 6(b) for any amounts in excess of the dollar amount of the
proceeds to be received by such Electing Holder from the sale of such Electing
Holder’s Registrable Securities pursuant to such registration.
     (c) Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or Section 6(b) hereof. In case any such action
shall be brought against any

-19-



--------------------------------------------------------------------------------



 



indemnified party and it shall notify an indemnifying party of the commencement
thereof, such indemnifying party shall be entitled to participate therein and,
to the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, such indemnifying party shall not be liable to
such indemnified party for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the prior written consent of
the indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (d) Contribution. If for any reason the indemnification provisions
contemplated by Section 6(a) or Section 6(b) are unavailable to or insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages
or liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), no Electing
Holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
any Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of

-20-



--------------------------------------------------------------------------------



 



such fraudulent misrepresentation. The holders’ obligations in this Section 6(d)
to contribute shall be several in proportion to the principal amount of
Registrable Securities registered by them and not joint.
     (e) The obligations of the Company under this Section 6 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each officer, director and partner of
each holder, each Electing Holder, and each person, if any, who controls any of
the foregoing within the meaning of the Securities Act; and the obligations of
the holders and the Electing Holders contemplated by this Section 6 shall be in
addition to any liability which the respective holder or Electing Holder may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Securities Act, as well as to each officer and
director of the other holders and to each person, if any, who controls such
other holders within the meaning of the Securities Act.
     7. Underwritten Offerings.
     Each holder of Registrable Securities hereby agrees with the Company and
each other such holder that no holder of Registrable Securities may participate
in any underwritten offering hereunder unless (a) the Company gives its prior
written consent to such underwritten offering, (b) the managing underwriter or
underwriters thereof shall be designated by Electing Holders holding at least a
majority in aggregate principal amount of the Registrable Securities to be
included in such offering, provided that such designated managing underwriter or
underwriters is or are reasonably acceptable to the Company, (c) each holder of
Registrable Securities participating in such underwritten offering agrees to
sell such holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the persons entitled selecting the
managing underwriter or underwriters hereunder and (d) each holder of
Registrable Securities participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements. The Company hereby agrees with each holder of
Registrable Securities that, to the extent it consents to an underwritten
offering hereunder, it will negotiate in good faith and execute all indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, including using commercially reasonable
efforts to procure customary legal opinions and auditor “comfort” letters.
     8. Rule 144.
     (a) Facilitation of Sales Pursuant to Rule 144. The Company covenants to
the holders of Registrable Securities that to the extent it shall be required to
do so under the Exchange Act, the Company shall timely file the reports required
to be filed by it under the Exchange Act or the Securities Act (including the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and shall take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144. Upon the request

-21-



--------------------------------------------------------------------------------



 



of any holder of Registrable Securities in connection with that holder’s sale
pursuant to Rule 144, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.
     (b) Availability of Rule 144 Not Excuse for Obligations under Section 2.
The fact that holders of Registrable Securities may become eligible to sell such
Registrable Securities pursuant to Rule 144 shall not (1) cause such Securities
to cease to be Registrable Securities or (2) excuse the Company’s obligations
set forth in Section 2 of this Agreement, including without limitation the
obligations in respect of an Exchange Offer, Shelf Registration and Special
Interest.
     9. Miscellaneous.
     (a) No Inconsistent Agreements. The Company represents, warrants, covenants
and agrees that it has not granted, and shall not grant, registration rights
with respect to Registrable Securities, Exchange Securities or Securities, as
applicable, or any other securities which would be inconsistent with the terms
contained in this Agreement.
     (b) Specific Performance. The parties hereto acknowledge that there would
be no adequate remedy at law if the Company fails to perform any of its
obligations hereunder and that the Purchaser and the holders from time to time
of the Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchaser and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction. Time shall
be of the essence in this Agreement.
     (c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at 1200 Urban Center Drive, Birmingham, Alabama 35242, and if to
a holder, to the address of such holder set forth in the security register or
other records of the Company, or to such other address as the Company or any
such holder may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
     (d) Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto, the holders from time to time of the Registrable Securities
and the respective successors and assigns of the foregoing. In the event that
any transferee of any holder of Registrable Securities shall acquire Registrable
Securities, in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed

-22-



--------------------------------------------------------------------------------



 



to be bound by all of the applicable terms and provisions of this Agreement. If
the Company shall so request, any such successor, assign or transferee shall
agree in writing to acquire and hold the Registrable Securities subject to all
of the applicable terms hereof.
     (e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement, the
transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (g) Headings. The descriptive headings of the several Sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.
     (h) Entire Agreement; Amendments. This Agreement and the other writings
referred to herein (including the Indenture and the form of Securities) or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Company and the holders of at least a majority in aggregate
principal amount of the Registrable Securities at the time outstanding. Each
holder of any Registrable Securities at the time or thereafter outstanding shall
be bound by any amendment or waiver effected pursuant to this Section 9(h),
whether or not any notice, writing or marking indicating such amendment or
waiver appears on such Registrable Securities or is delivered to such holder.
     (i) Inspection. For so long as this Agreement shall be in effect, this
Agreement and a complete list of the names and addresses of all the record
holders of Registrable Securities shall be made available for inspection and
copying on any Business Day by any holder of Registrable Securities for proper
purposes only (which shall include any purpose related to the rights of the
holders of Registrable Securities under the Securities, the Indenture and this
Agreement) at the offices of the Company at the address thereof set forth in
Section 9(c) and at the office of the Trustee under the Indenture.
     (j) Counterparts. This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
     (k) Severability. If any provision of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the

-23-



--------------------------------------------------------------------------------



 



validity, legality and enforceability of such provision in every other respect
and of the remaining provisions contained in this Agreement shall not be
affected or impaired thereby.
     If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you, on
behalf of the Purchaser this letter and such acceptance hereof shall constitute
a binding agreement between the Purchaser and the Company.

            Very truly yours,

Vulcan Materials Company
      By:   /s/ D. F. Sansone         Name:   Daniel F. Sansone        Title:  
Senior Vice President and
Chief Financial Officer     

          Accepted as of the date hereof:

Goldman, Sachs & Co.
      By:   /s/ Goldman, Sachs & Co.         (Goldman, Sachs & Co.)             
 

-24-



--------------------------------------------------------------------------------



 



Exhibit A
Vulcan Materials Company
INSTRUCTION TO DTC PARTICIPANTS
                    , 2009
URGENT — IMMEDIATE ATTENTION REQUESTED
DEADLINE FOR RESPONSE:                     , 2009
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Vulcan Materials Company (the
“Company”) [Title of Securities] (the “Securities”) are held.
The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by                     , 2009. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Vulcan Materials
Company, 1200 Urban Center Drive, Birmingham, Alabama 35242, tel.:
(205) 298-3000, Attn:                     .

A-1



--------------------------------------------------------------------------------



 



Vulcan Materials Company
Notice of Registration Statement
and
Selling Securityholder Questionnaire
                    , 2009
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Vulcan Materials Company
(the “Company”) and the Purchaser named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Company has filed or will file with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement (the “Shelf Registration Statement”) for the registration
and resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Company’s [Title of Securities] (the “Securities”). A
copy of the Exchange and Registration Rights Agreement has been filed as an
exhibit to the Shelf Registration Statement and can be obtained from the
Commission’s website at www.sec.gov. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Exchange and Registration
Rights Agreement.
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE                     , 2009. Beneficial
owners of Registrable Securities who do not properly complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

A-2



--------------------------------------------------------------------------------



 



ELECTION
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.
Pursuant to the Exchange and Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company, its officers who sign any
Shelf Registration Statement, and each person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act of 1934, as amended (the “Exchange Act”), against certain loses
arising out of an untrue statement, or the alleged untrue statement, of a
material fact in the Shelf Registration Statement or the related prospectus or
the omission, or alleged omission, to state a material fact required to be
stated in such Shelf Registration Statement or the related prospectus, but only
to the extent such untrue statement or omission, or alleged untrue statement or
omission, was made in reliance on and in conformity with the information
provided in this Notice and Questionnaire.
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

A-3



--------------------------------------------------------------------------------



 



QUESTIONNAIRE

(1)   (a)    Full legal name of Selling Securityholder:

     
 
    (b)   Full legal name of registered Holder (if not the same as in (a) above)
of Registrable Securities listed in Item (3) below:        
 
    (c)   Full legal name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in Item (3) below are
held:        
 

(2)   Address for notices to Selling Securityholder:      
 
     
 
     
 
      Telephone:
 
      Fax:
 
      Contact Person:
 
      E-mail for Contact Person:
 
  (3)   Beneficial Ownership of Securities:

      Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.     (a)   Principal amount of Registrable
Securities beneficially owned:
 
      CUSIP No(s). of such Registrable Securities:
_____________________________________________     (b)   Principal amount of
Securities other than Registrable Securities beneficially owned:
 
CUSIP No(s). of such other Securities: _______________________________________  
  (c)   Principal amount of Registrable Securities that the undersigned wishes
to be included in the Shelf Registration Statement:
____________________________________________________

A-4



--------------------------------------------------------------------------------



 



      CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement: ____________________________________

(4)   Beneficial Ownership of Other Securities of the Company:

      Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).        
State any exceptions here:

     
 
       
 
       
 

(5)   Individuals who exercise dispositive powers with respect to the
Securities:

      If the Selling Securityholder is not an entity that is required to file
reports with the Commission pursuant to Section 13 or 15(d) of the Exchange Act
(a “Reporting Company”), then the Selling Securityholder must disclose the name
of the natural person(s) who exercise sole or shared dispositive powers with
respect to the Securities. Selling Securityholders should disclose the
beneficial holders, not nominee holders or other such others of record. In
addition, the Commission has provided guidance that Rule 13d-3 of the Securities
Exchange Act of 1934 should be used by analogy when determining the person or
persons sharing voting and/or dispositive powers with respect to the Securities.
    (a)   Is the holder a Reporting Company?         Yes o No o         If “No”,
please answer Item (5)(b).     (b)   List below the individual or individuals
who exercise dispositive powers with respect to the Securities:

     
 
       
 
       
 

      Please note that the names of the persons listed in (b) above will be
included in the Shelf Registration Statement and related Prospectus.

A-5



--------------------------------------------------------------------------------



 



(6)   Relationships with the Company:

      Except as set forth below, neither the Selling Securityholder nor any of
its affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.        
State any exceptions here:

     
 
       
 
       
 

(7)   Plan of Distribution:

      Except as set forth below, the undersigned Selling Securityholder intends
to distribute the Registrable Securities listed above in Item (3) only as
follows (if at all): Such Registrable Securities may be sold from time to time
directly by the undersigned Selling Securityholder. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices. Such sales may be effected in transactions (which may
involve crosses or block transactions) (i) on any national securities exchange
or quotation service on which the Registered Securities may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options. In connection with sales of the
Registrable Securities or otherwise, the Selling Securityholder may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume. The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
securities.         State any exceptions here:

     
 
       
 
       
 



A-6



--------------------------------------------------------------------------------



 



      Note: In no event may such method(s) of distribution take the form of an
underwritten offering of Registrable Securities without the prior written
agreement of the Company.

(8)   Broker-Dealers:

      The Commission requires that all Selling Securityholders that are
registered broker-dealers or affiliates of registered broker-dealers be so
identified in the Shelf Registration Statement. In addition, the Commission
requires that all Selling Securityholders that are registered broker-dealers be
named as underwriters in the Shelf Registration Statement and related
Prospectus, even if they did not receive the Registrable Securities as
compensation for underwriting activities.     (a)   State whether the
undersigned Selling Securityholder is a registered broker-dealer:        
Yes o          No o     (b)   If the answer to (a) is “Yes”, you must answer
(i) and (ii) below, and (iii) below if applicable. Your answers to (i) and
(ii) below, and (iii) below if applicable, will be included in the Shelf
Registration Statement and related Prospectus.     (i)   Were the Securities
acquired as compensation for underwriting activities?        
Yes o          No o         If you answered “Yes”, please provide a brief
description of the transaction(s) in which the Securities were acquired as
compensation:        
 
       
 
       
 
    (ii)   Were the Securities acquired for investment purposes?        
Yes o          No o     (iii)   If you answered “No” to both (i) and (ii),
please explain the Selling Securityholder’s reason for acquiring the Securities:
       
 

A-7



--------------------------------------------------------------------------------



 



     
 
       
 
    (c)   State whether the undersigned Selling Securityholder is an affiliate
of a registered broker-dealer and, if so, list the name(s) of the broker-dealer
affiliate(s):         Yes o          No o        
 
       
 
       
 
    (d)   If you answered “Yes” to question (c) above:     (i)   Did the
undersigned Selling Securityholder purchase Registrable Securities in the
ordinary course of business?         Yes o          No o         If the answer
is “No” to question (d)(i), provide a brief explanation of the circumstances in
which the Selling Securityholder acquired the Registrable Securities:        
 
       
 
       
 
    (ii)   At the time of the purchase of the Registrable Securities, did the
undersigned Selling Securityholder have any agreements, understandings or
arrangements, directly or indirectly, with any person to dispose of or
distribute the Registrable Securities?         Yes o          No o         If
the answer is “Yes” to question (d)(ii), provide a brief explanation of such
agreements, understandings or arrangements:        
 

A-8



--------------------------------------------------------------------------------



 



     
 
       
 
        If the answer is “No” to Item (8)(d)(i) or “Yes” to Item (8)(d)(ii), you
will be named as an underwriter in the Shelf Registration Statement and the
related Prospectus.

* * * * *
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act, particularly Regulation M (or any successor rule or
regulation).
The Selling Securityholder hereby acknowledges its obligations under the
Exchange and Registration Rights Agreement to indemnify and hold harmless the
Company and certain other persons as set forth in the Exchange and Registration
Rights Agreement.
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide such additional information that the Company may reasonably
request regarding such Selling Securityholder and the intended method of
distribution of Registrable Securities in order to comply with the Securities
Act. Except as otherwise provided in the Exchange and Registration Rights
Agreement, all notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

             
 
  (i)   To the Company:   Vulcan Materials Company
 
          1200 Urban Center Drive
 
          Birmingham, Alabama 35242
 
          Attn: General Counsel

A-9



--------------------------------------------------------------------------------



 



             
 
  (ii)   With a copy to:   Wachtell Lipton Rosen & Katz
 
          51 West 52nd Street
 
          New York, NY 10019
 
          Attn: Igor Kirman

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This Notice
and Questionnaire shall be governed in all respects by the laws of the State of
New York.

A-10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Dated:                     

     
 
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)

                By:             Name:           Title:        

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                     , 2009 TO THE COMPANY AT:
Vulcan Materials Company
1200 Urban Center Drive
Birmingham, Alabama 35242
Attn:                                         


 

A-11



--------------------------------------------------------------------------------



 



Exhibit B
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
Wilmington Trust Company
Vulcan Materials Company
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, DE 19801
Attention: Trust Officer

  Re:   Vulcan Materials Company (the “Company”)
[Title of Securities]

Dear Sirs:
Please be advised that                                          has transferred
$___________________________ aggregate principal amount of the above-referenced
Notes pursuant to an effective Registration Statement on Form S-3 (File
No. 333-               ) filed by the Company.
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated                     , 2009 or in supplements thereto, and that the
aggregate principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.
Dated:

            Very truly yours,

      (Name)         By:           (Authorized Signature)             

B-1